 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   Grace Cho,                                    CV 19-8673 PA (AFMx)

12                 Plaintiff,                      JUDGMENT
13          v.
14   Hot Kitchen International Inc et al.,
15                 Defendants.
16
17
18          Pursuant to the Court’s March 30, 2020 Order dismissing this action for lack of
19   prosecution and failure to comply with the Court’s orders,
20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22          IT IS SO ORDERED.
23
24   DATED: March 30, 2020                            _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
